Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment to the claims filed on 01 November 2021 has been entered. Claims 1-7 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hashimoto et al. (US 9,866,084).
Regarding claim 1, Hashimoto the invention of a stator 10 comprising: 
a plurality of core configuration sections (core segment sub-assemblies) 201/202/203 (Figs.8A-11) each comprising a plurality of yoke configuration sections (divided cores) 111/114, 112/115 & 113/116 (c.4:13-22; c.6:1-28) that configure a ring shaped yoke (core) 11 and are segmented in a yoke circumferential direction and a plurality of teeth sections 13 that project from the respective yoke configuration sections (annular part) 12 along a radial direction of the yoke, with the plurality of yoke configuration sections 12 and the plurality of teeth sections 13 integrated together (c.3:60-61; c.4:2-3, c.4:13-22; Figs.3&6); 

a plurality of insulators each including a plurality of insulator portions (annular covering part/tooth covering part) 22/23 and a connection portion (central annular part) 241-243 that connects together the plurality of insulator portions (c.6:14-21; Fig.11), the plurality of insulator portions 22/23 being integrated with respective core configuration sections 201/202/203 and insulating the teeth sections 13 from the winding portions 321-326 (c.6:14-21; Figs.8A-10B), wherein: 
a plurality of independently formed groups of stator configuration sections (stator segments) 101/102/103 (corresponding to divided cores 111/114, 112/115 & 113/116 of respective core configuration sections 201/202/203) are configured by assembling the plurality of core configuration sections 201/202/203 with the respective plurality of insulators 22/23 (c.6:1-21; Figs.8A-10B); 
in each of the plurality of stator configuration section groups 101/102/103, the plurality of core configuration sections 201/202/203 are disposed so as to form a gap (not numbered, between pairs of divided cores 111/114, 112/115 & 113/116) corresponding to at least one core configuration section between adjacent core configuration sections (Fig.11); 
the plurality of stator configuration section groups 101/102/103 are disposed such that, in a mutually assembled state, a core configuration section of another group is disposed in each gap (Figs.3&6); 
each of the plurality of coil wires (coils) 321/324, 322/325, 323/326 is formed continuously from end-to-end and includes a crossing (bridging) wire 311-316 that connects together the plurality of winding portions (c.4:32-34; Figs.5,8A,9A,10A&22), 

in each of the plurality of stator configuration section groups 101/102/103, the connection portion (central annular part) 241-243 of the plurality of insulator portions is ring-shaped along a circumferential direction of the stator (Fig.11) and each connection portion 241-243 of the plurality of insulator portions is entirely disposed at an inner side in a radial direction of the stator configuration section 101/102/103 from the respective winding portions 321/324, 322/325 & 323/326; Figs.8A-11). 

    PNG
    media_image1.png
    676
    458
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    589
    857
    media_image2.png
    Greyscale


Regarding claim 2, each of the insulator portions includes an insulator main body portion (tooth covering part) 23, that is integrated with the core configuration section 201/202/203 and 
a radial direction extension portion (not numbered) is formed at the extending portion so as to extend, in a radial direction of the stator configuration section (i.e., stator cores 111/114, 112/115 & 113/116) from the connection portion 241/242/243 (Figs.8B,9B&10B); and 
an intersection portion between the crossing wire connected to the winding start end portion of the winding portion and the crossing wire connected to the winding finish end portion of the winding portion is disposed at a position (not numbered) that overlaps with the radial direction extension portion as viewed along the stator configuration section axial direction (note winding cross over locations, Fig.22).
Regarding claim 3, each of the insulator portions includes an insulator main body portion (tooth covering part) 23 that is integrated with the core configuration section 201/202/203 and insulates the teeth section 13 from the winding portion (coils) 321-326, and an extending portion (not numbered) that connects together the insulator main body portion 23 and the connection portion 241/242/243 (Figs.8B,9B&10B); and 
an axial direction extension portion (not numbered) is formed at the extending portion so as to extend, in an axial direction of the stator configuration section (i.e., stator cores 111/114, 112/115 & 113/116), from the connection portion 241/242/243 (Figs.8B,9B&10B); and 
an intersection portion between the crossing wire connected to the winding start end portion of the winding portion and the crossing wire connected to the winding finish end portion of the winding portion is disposed at a position (not numbered) that overlaps with the axial 
Regarding claim 4, the teeth section 13 projects from the yoke configuration section 12 towards the yoke radial direction inner side (Fig.3).  
Regarding claim 5, in each of the plurality of stator configuration section groups 101/102/103, a terminal station (terminals) 331/332/333 is provided at one of the plurality of insulators, and a terminal end of one of the plurality of coil wires is connected to the terminal station (c.4:49-60; Figs.4-5&8A-10B).
Regarding claim 6, the terminal station 331/332/333 is extended to one side in an axial direction of the stator (Figs.1-2&6).  
Regarding claim 7, the terminal station 331/332/333 is provided further to a yoke side in the yoke radial direction with respect to the connection portion 241/242/243 (Figs.1&7-10B).
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mikkelsen et al. (EP 149900, cited in 10/02/19 IDS) in view of JP 59-78849.
Regarding claim 1, Mikkelsen generally teaches the invention of a stator comprising: 
a plurality of core configuration sections (stator segments) 2a-2b each comprising a plurality of yoke configuration sections 6 that configure a ring shaped yoke and are segmented in a yoke circumferential direction and a plurality of teeth sections 8 that project from the respective yoke configuration sections along a radial direction of the yoke (Figs.1&8-9), with the 
a plurality of coil wires that are wound onto the respective teeth sections to configure a plurality of winding portions 12a-12b (Fig.8); and 
a plurality of insulators (winding carriers) 10a-10b each including a plurality of insulator portions and a connection portion that connects together the plurality of insulator portions (i.e., the parts of the respective insulator portions/winding carriers 10a & 10b inclusive of ‘connection portions’ 24a/24b that face the central hole and form a circle whose center lies on axis X; Fig.8), the plurality of insulator portions 10a-10b being integrated with respective core configuration sections 2a-2b and insulating the teeth sections from the winding portions 12a-12b (Figs.8-9), wherein: 
a plurality of independently formed groups of stator configuration sections 1a-1b are configured by assembling the plurality of core configuration sections 2a-2b with the respective plurality of insulators 10a-10b (Fig.8); 
in each of the plurality of stator configuration section groups 1a-1b, the plurality of core configuration sections 2a-2b are disposed so as to form a gap (not numbered) corresponding to at least one core configuration section between adjacent core configuration sections (Fig.8); 
the plurality of stator configuration section groups 1a-1b are disposed such that, in a mutually assembled state, a core configuration section of another group is disposed in each gap (Figs.8-9); 
each of the plurality of coil wires is formed continuously from end-to-end and includes a crossing wire 20a/20b (not shown) that connects together the plurality of winding portions (¶[0034]; Fig.8; see also similar feature in Fig.1), and 


    PNG
    media_image3.png
    752
    617
    media_image3.png
    Greyscale


	But, JP ‘849 teaches a winding method to avoid a loose winding where crossing wires on a core tooth 12 are connected to a winding start end portion of the winding portion and one of the crossing wires connected to a winding finish end portion of the winding portion cross over at a connection vicinity between the tooth and the core1 (Fig.6).

    PNG
    media_image4.png
    374
    339
    media_image4.png
    Greyscale

	Thus, it would have been obvious to one of ordinary skill to modify Mikkelsen and cross over at least one of the crossing wires connected to a winding start end portion of the winding portion and one of the crossing wires connected to a winding finish end portion of the winding portion at a connection vicinity since JP ‘849 teaches this would have avoided a loose winding. Further, it is noted that in the combination the crossover of JP ‘849 is between stator tooth end and core and thus would be located between the connection portion and the insulator portion of Mikkelsen.  

Regarding claim 3, in Mikkelsen each of the insulator portions (winding carriers) 10a-10b includes an insulator main body portion, that is integrated with the core configuration section (stator segments) 2a-2b and insulates the teeth section 8 from the winding portion 12a-12b, and an extending portion that connects together the insulator main body portion and the connection portion (connecting element) 24a-24b (Fig.8); and an axial direction extension portion (inner part of 10a-10b; Fig.8) is formed at the extending portion so as to extend, in an axial direction of the stator configuration section, from the connection portion 24a-14b.  Further, in combination with JP ‘849, an intersection portion between the crossing wire connected to the winding start end portion of the winding portion and the crossing wire connected to the winding finish end portion of the winding portion is disposed at a position that overlaps with the axial direction extension portion as viewed along the stator configuration section radial direction.  
.
Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mikkelsen & JP ‘849, further in view of Jang et al. (US 8,674,569).
Mikkelsen & JP ‘849 do not specifically teach that in each of the plurality of stator configuration section groups, “a terminal station is provided at one of the plurality of insulators, and a terminal end of one of the plurality of coil wires is connected to the terminal station.”  
But, Jang teaches a motor including a stator 40 with upper and lower insulators 42-43 coupled to upper and lower portions of the stator core 41 and stator coils (not numbered) wound on the insulator portions (c.4:32-41).  Terminal stations (mag mates) 42a are provided on the upper insulator 42, with a terminal (side) end of one of the plurality of stator coils inserted into the associated terminal station 42a (c.4:41-54; Fig.2). Jang’s terminal stations provide easy electrical connection of the stator coils with mag mate terminals 50, power terminal pins 51 and printed circuit board 20, so that power is supplied to the stator assembly in the housing and manufacturing costs are reduced (c.3:44-c.4:6; c.4:41-63; c.5:38-41; Fig.2). 
Thus, it would have been obvious to provide each of the plurality of stator configuration section groups of Mikkelsen & JP ‘849 with a terminal station at one of the plurality of insulators, and a terminal end of one of the plurality of coil wires connected to the terminal station, since Jang teaches that terminal stations would have been desirable to provide easy electrical connection between the stator and power supply and reduce manufacturing costs.  
Regarding claim 6, Jang’s terminal stations (mag mates) 42a are formed at the upper insulator portion 42 and extend to one side in an axial direction of the stator core 41 (Fig.2).  
.

Response to Arguments
Applicant’s arguments filed 01 November 2021 have been fully considered but they are not persuasive.  
Applicant argues that in each of Mikkelson’s plural stator configuration section groups 1a and 1b, “connection portions 24a & 24b of plural insulator portions 10 are partly disposed at [an] outer side in a stator radial direction from winding portions 12a and 12b” whereas amended claim 1 recites that “each connection portion of the plurality of insulator portions is entirely disposed at an inner side in a radial direction of the stator configuration section from the respective winding portions.”  Applicant contrasts Fig.39 of his specification with Mikkelson Fig.8.
But, Mikkelson’s ‘connection portions’ 24a/24b to which applicant refers to as being partly disposed outside the winding portions are not the same ring-shaped connection portions of Mikkelson referred to in the rejection. In Mikkelson, the ring-shaped connection portions are the parts of the respective insulator portions/winding carriers 10a & 10b inclusive of ‘connection portions’ 24a/24b that face the central hole and form a circle whose center lies on axis X.  In other words, Mikkelson’s ring-shaped connection portions are formed by distinct sections of the insulator portions and ‘connection portions’ 24a/24b and are not the ‘connection portions’ 24a/24b themselves.  As evident from annotated Fig.8 of Mikkelson, the ring-shaped connection 

    PNG
    media_image3.png
    752
    617
    media_image3.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BURTON S MULLINS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 An English language abstract of JP ‘849 was unavailable at the time of preparing the Office Action. However, US Pat.Pub.2008/0278023 ¶[0004]-¶[0005] discusses JP ‘849.